With all respect for the views of my brethren of the majority, I cannot yield concurrence in the foregoing opinion. A former appeal by the defendant resulted in the opinion in201 Minn. 1, 275 N.W. 81, where it was held that plaintiff was a teacher entitled to a permanent status under the provisions of L. 1927, c. 36 (1 Mason Minn. St. 1927, §§ 2935-1 to 2935-14, the teachers tenure act). The sole question here involved is the amount that plaintiff is entitled to recover, a question which was not involved in the previous appeal.
The teachers tenure act provides that during the first three years of consecutive employment all teachers in the public schools and cities of the first class shall be deemed to be in a probationary period, during which their annual contracts may or may not be renewed as the school board shall see fit and that during that period the board may discharge or demote a teacher for any of the causes specified in § 6 of the act. During such probationary period the act requires that in case of a discharge or demotion a written statement of the cause of such discharge or demotion shall be given to the teacher by the school board at least 30 days before the removal or demotion shall become effective. The act also provides that after the completion of the probationary period without discharge those teachers reëmployed shall continue in service and hold their respective positions during good behavior and efficient and competent service and shall not be discharged or demoted except for one or more of the causes specified in § 6 of the act after a hearing as specified in § 7.
In the case at bar the plaintiff was employed under written contracts for three full school years commencing in September, 1930, *Page 144 
and terminating in June, 1933, and was not discharged or demoted during such probationary period but was reëmployed for the school year 1933-1934 and for 1934-1935 to the time of her discharge on March 22 of that year. During the year 1933-1934 she did the same work that she had done in the previous year while she was still on probation, but was designated by the superintendent as a "substitute" teacher and paid only $5 a day for the first 40 days and thereafter was paid at the rate of $5.50 per day. The salaries of regular teachers in Minneapolis are fixed by a uniform graduated salary schedule by the terms of which she was drawing $182.50 per month after January 1, 1933. She was given no notice of demotion at the end of her probationary period, and under the salary schedule applicable to all teachers of her rank she was entitled to $182.50 per month until January 1, 1935, when she was entitled to another raise, subject of course to the reduction made on the salaries of all teachers of her rank due to the lack of public funds. As I read the record, the trial court should award her compensation on that basis unless her conduct in accepting the lower pay amounted to a waiver of her right. Neither the school board nor the superintendent had the power arbitrarily to demote the plaintiff to a lower rate of pay. The statute requires written notice of the cause of such demotion. None was given the plaintiff. Apparently from this record there was no conscious purpose on the part of the defendant or its superintendent to evade the tenure act. Doubtless he acted in good faith in the assumption that the act did not apply. This court has held otherwise, and the majority opinion does not reverse the theory of that opinion but only its practical application to tile case at bar. I do not discover anything in the findings of fact relied upon to support the majority opinion which prevents the case from being considered on its merits. The tenor of the findings mentioned by the majority is such that they amount to conclusions of law rather than findings of fact. Because the defendant may have been overindulgent toward plaintiff does not change the legal aspects of the case or justify this court in so effectively sign-boarding the road to a practicable way of evading the tenure act. Plaintiff's *Page 145 
employment being continued into the permanent tenure status without demotion as provided by the statute, the superintendent's action was, in the eyes of the tenure act, illegal and discriminatory as between the plaintiff and other teachers in the same situation. The policy of the teachers tenure act is to protect the teachers against arbitrary and discriminatory demotions or reductions in their pay. To permit the arrangement used in this case to become effective through an alleged waiver by the plaintiff would be to circumvent the public policy involved in the act and to thwart the very purpose of the law. In the opinion in McSherry v. City of St. Paul, 202 Minn. 102, 106, 277 N.W. 541, 543, Mr. Justice Olson comprehensively reviewed the history and purposes of the teachers tenure law. When a waiver thwarts the public policy of a law it may not be availed of as a defense. Heim v. American Alliance Ins. Co. 147 Minn. 283, 289, 180 N.W. 225, 1022. Moreover, where, as in this case, the parties are not on an equal footing, it would be unjust to sustain a waiver. Obviously plaintiff was ignorant of her rights under the teachers tenure act. I assume that defendant was likewise ignorant of those rights. Naturally she would suppose that the superintendent knew the law, and probably it never occurred to her to question the legality of his actions. Had she known her rights she of course would have stood upon them. I need not here repeat what Mr. Justice Stone, speaking for this court, said in Peterson v. First Nat. Bank, 162 Minn. 369,203 N.W. 53, 42 A.L.R. 1185, in regard to a mistake of law. As stated in 10 R.C.L. p. 308, § 51:
"But where a person is ignorant or mistaken with respect to his own antecedent and existing private legal rights, interests, or estates, and enters into some transaction, the legal scope and operation of which he correctly apprehends and understands, for the purpose of affecting such assumed rights, interests, or estates, equity will grant its relief, defensive or affirmative, treating the mistake as analogous to, if not identical with, a mistake of fact." *Page 146 
I think the case should be remanded to the trial court with directions to modify its findings and order for judgment and enter judgment in conformity with the views herein expressed.
MR. JUSTICE PETERSON concurs in the dissent of Mr. Justice Loring.